Contrary to the defendant’s contentions, the Supreme Court’s determination to designate the defendant a level three sex offender was supported by clear and convincing evidence, based on the facts and admissions contained in the pre-sentence investigation report, the case summary, and the risk assessment instrument of the Board of Examiners of Sex Offenders (see Correction Law § 168-n; People v Yarborough, 43 AD3d 1129, 1130 [2007], lv denied 9 NY3d 816 [2007]; People v Penson, 38 AD3d 866, 867 [2007]; People v Romana, 35 AD3d 1241 [2006]; People v Carlton, 307 AD2d 763, 764 [2003]). Spolzino, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.